Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 1 of 25 PageID 100




                 UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF FLORIDA
                      ORLANDO DIVISION

 CARMEN I. VEGA, individually, and on
 behalf of all others similarly situated,
                                                Civil Action No.
                         Plaintiff,             6:20-cv-02186-WWB-EJK
       v.


 DCM SERVICES, LLC,

                         Defendant.

      DEFENDANT’S MOTION TO DISMISS CLASS ACTION
    COMPLAINT WITH MEMORANDUM OF LAW IN SUPPORT

       Defendant, DCM Services, LLC (“DCM”), by and through its attorneys,

 Gordon Rees Scully Mansukhani LLP, pursuant to Federal Rules of Civil

 Procedure 12(b)(1) and 12(b)(6), respectfully requests that this Court dismiss

 Plaintiff’s Class Action Complaint with prejudice, and in support thereof,

 states as follows:

                              INTRODUCTION

       On November 30, 2020, Plaintiff Carmen I. Vega (“Plaintiff”) filed a

 Class Action Complaint against DCM alleging a single violation of the Fair

 Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (the “FDCPA”). See

 Plaintiff’s Complaint (“Pl’s. Compl.”), Dkt. 1. Specifically, Plaintiff alleged

 that DCM mailed her a collection letter that failed to identify the current
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 2 of 25 PageID 101




 creditor to whom the debt was owed, which Plaintiff asserts is a violation of

 15 U.S.C. § 1692g(a)(2). Dkt. 1 at ¶¶ 47-49. That section requires that in a

 debt collector’s initial communication with a consumer (or within five days

 thereof), the collector must send the consumer a written notice containing

 “the name of the creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2).

       On February 1, 2021, Plaintiff filed her First Amended Class Action

 Complaint, which alleges the same violation of 15 U.S.C. § 1692g(a)(2) but

 fortifies her allegations regarding damages. Dkt. 24 at ¶¶ 28-35, 53-60.

 Plaintiff’s Amended Complaint alleges that DCM’s alleged failure to disclose

 the identity of the creditor caused her a “concrete and particularized injury-

 in-fact.” See id. at ¶¶ 28-35.

       Plaintiff’s claim fails for three reasons. First, § 1692g(a)(2) does not

 require that a collector identify the name of the creditor to whom the debt is

 owed using the term “current creditor,” rather it is enough that the letter

 identify the creditor to whom the debt is owed in a clear fashion. Second, the

 requirements of § 1692g(a)(2) attach only to a debt collector’s initial

 communication (or one made within five days thereafter) with a consumer;

 Plaintiff makes no allegation that the letter at issue was such a

 communication. Third, Plaintiff’s asserted damages lack the required

 allegations of a concrete and particularized and actual or imminent injury




                                      -2-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 3 of 25 PageID 102




 sufficient to obtain Article III standing. For these reasons, DCM respectfully

 requests that the Court dismiss this action without leave to amend.

                                     FACTS

        At some point, Plaintiff had a Kohl’s department store credit card that

 she used to make purchases for personal and household purposes. Dkt. 24

 at ¶¶ 10-11. Plaintiff fell behind on her payments and her debt (“Debt”) was

 eventually placed with DCM for collection. On November 12, 2020, DCM

 mailed a letter (the “Letter”) to Plaintiff attempting to collect the Debt. Id.

 at ¶ 15.1

        As shown in Plaintiff’s complaint, the Letter is presented on DCM

 letterhead, which includes DCM’s logo and address. Id. at ¶ 16. A column in

 the Letter’s left hand states:

      dcm
     services

   Creditor:
 Capital One N.A.

  Original Creditor:
 Chase Bank USA N.A.

 The Kohl’s Credit Card
    Account:
   ******3372

 1A true and accurate redacted copy of the Letter, in the same form as that
 included as Dkt. 24 at ¶ 16 is attached hereto as Exhibit A in its original
 size.


                                        -3-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 4 of 25 PageID 103




 Reference #:
  ****5274

 Current Unpaid Balance:
   $820.31

 Dkt. 24 at ¶ 16.

 The body of the letter states, in relevant part:

       Dear CARMEN I VEGA:

       Our client, Kohl’s Department Stores, Inc., placed this account
       with our office for collection. The amount you owe is $820.31.

       This company is a debt collector attempting to collect a debt
       and any information obtained will be used for that purpose.
       Calls may be monitored or recorded.

       Complete the payment slip below and mail it along with a check
       made payable to DCM Services, LLC. Send your payment in the
       envelope provided or call us toll free at 1-855-234-1136 to make
       a payment. Please do not send cash.

 Id.

       Below this appears what is commonly referred to as the “validation

 notice,” setting forth the rights described in 15 U.S.C. 1692g(a)(3)-(5). Id.

 The letter is signed “Respectfully, DCM Services, LLC.” Id. At the bottom of

 the letter is a tear-off payment slip addressed to DCM Services. Id.

       Plaintiff alleges that the Letter “did not conspicuously identify the

 current creditor as required by § 1692g(a)(2) of the FDCPA.” Id. at ¶ 18.

 Further, Plaintiff asserts that the “Letter identified ‘Capital One, N.A.’ as




                                        -4-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 5 of 25 PageID 104




 the ‘Creditor’ and ‘Chase Bank USA N.A.’ as the ‘Original Creditor’ but did

 not identify the current creditor.” Id. at ¶ 19. Plaintiff asserts that the Letter

 left her confused as she was unable to determine whether Kohl’s, Capital

 One or Chase Bank was the current creditor to whom the Debt was owed.

 Id. at ¶¶ 19-21.

       Publicly available records establish that Plaintiff’s creditor is in fact

 Capital One N.A.2 These records were recently examined by the Second

 Circuit in an FDCPA action, in which the court found that “[v]arious public

 documents make clear that Capital One, not Kohl’s, owns the debt on these

 [Kohl’s Department Stores, Inc. private label credit] cards,” and that

 “Capital One is the ‘creditor and issuer’ of the [Kohl’s] accounts.” Bryan v.

 Credit Control, LLC, 954 F.3d 576, 579 (2d Cir. 2020) (citing the Kohls

 Corp. Feb. 3, 2019 SEC Form 10-K and the Kohl’s Cardmember


 2 See annual report on Securities and Exchange Commission Form 10-K,
 issued by Kohls Corporation, the publicly-held owned of Kohl’s Department
 Stores, Inc. for the year ending Feb. 3, 2018:
 https://www.sec.gov/Archives/edgar/data/885639/000156459018006671
 /kss-10k_20180203.htm#Item_15__Exhibits_and_Financial_Statemen
 (Attached hereto as Exhibit B).

 This filing contains a link to Exhibit 10.1, which contains the Private Label
 Credit Card Agreement dated as of August 11, 2010 by and between Kohl’s
 Department Stores, Inc. and Capital One, National Association (found at
 https://www.sec.gov/Archives/edgar/data/885639/000119312510204835
 /dex101.htm). A copy is attached hereto as Exhibit C.




                                        -5-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 6 of 25 PageID 105




 Agreement).3 Kohls Corporation’s SEC Form 10-K includes a “Private Label

 Credit Card Program Agreement” between Kohl’s and Capital One, dated

 Aug. 11, 2010, which provides that Capital One National Association shall

 “extend credit on newly originated and existing Accounts.”4

       Plaintiff asserts that “[l]argely due to [DCM’s] failure to identify the

 current creditor, [she] did not make a payment on the subject debt” because

 the omission of the identity of the current creditor made it impossible for

 Plaintiff to determine whom she was paying. Id. at ¶ 28 (emphasis added).

 “This uncertainty,” Plaintiff alleges, “which was largely driven by the

 confusion pertaining to the owner of the subject debt, raised the risk of

 imminent adverse credit reporting” by the debt’s owner, causing Plaintiff

 anxiety and fear. Id. at ¶¶ 29-30 (emphasis added). Plaintiff makes no

 allegation, however, that DCM engages in credit reporting or that she

 believed DCM did so. See id. Lacking knowledge of the identity of her

 current creditor, Plaintiff alleges, she “ran the risk of making payment to

 an unknown entity and having her payment swallowed into a black hole.”

 Id. at ¶ 32 (emphasis added). Despite these fears, Plaintiff does not allege

 that she utilized the rights disclosed in the Letter to dispute the debt,


 3 As discussed more fully below, the Court may take judicial notice of the
 Kohls Corporation SEC filing as a public record.
 4 See Exhibit C, Section 4.3, “Certain Responsibilities of Bank.”




                                       -6-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 7 of 25 PageID 106




 request verification or request the name and address of the original

 creditor. See id. at ¶¶ 16, 28-30. Instead, Plaintiff chose to suffer in silence.

 See id. at ¶¶ 28-30.

                             LEGAL STANDARD

    A. Federal Rule of Civil Procedure 12(b)(6)

       To survive a motion to dismiss, a complaint must ‘state a claim to relief

 that is plausible on its face,’ meaning it must contain ‘factual content that

 allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.’” Miljkovic v. Shafritz & Dinkin, P.A., 791 F.3d

 1291, 1297 (11th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009)). Although a court is generally required to consider all well-pled facts

 in the light most favorable to the complainant, “conclusory allegations . . .

 are not entitled to an assumption of truth-legal conclusions must be

 supported by factual allegations.” Miljkovic, 791 F.3d at 1297 (quoting

 Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010)); Chaparro v.

 Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012); Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (holding that pleadings that offer only

 “labels and conclusions” or “formulaic recitation of the elements of a cause

 of action will not do”).




                                        -7-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 8 of 25 PageID 107




       Rather, a complaint must contain “[f]actual allegations [that] raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555. This

 requires that plaintiffs state facts sufficient to “nudge[] their claims across

 the line from conceivable to plausible.” Id. at 570. Mere “naked assertion . . .

 without some further factual enhancement stops short of the line between

 possibility and plausibility of ‘entitlement to relief.’” Id. at 555 (internal

 citation omitted). “Dismissal is warranted if, assuming the truth of the

 factual allegations of the plaintiff’s complaint, there is a dispositive legal

 issue which precludes relief.” Neitzke v. Williams, 490 U.S. 319, 326 (1989).

       In considering a motion to dismiss, a district court may consider

 exhibits to the motion “if the attached document is: (1) central to the

 plaintiff’s claim; and (2) undisputed.” Horsley v. Feldt, 304 F.3d 1125, 1134

 (11th Cir. 2002). “‘Undisputed’ in this context means that the authenticity of

 the document is not challenged.” Id. Accordingly, this Court is allowed to

 consider exhibits attached to the Amended Complaint as well as exhibits

 attached to a defendant’s answer or motion to dismiss. Id. (citing Fed. R. Civ.

 P. 10(c)). A court’s “duty to accept the facts in the complaint as true does not

 require [it] to ignore specific factual details of the pleading favor of general

 or conclusory allegations. Indeed, when the exhibits contradict the general




                                       -8-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 9 of 25 PageID 108




 or conclusory allegations of the pleading, the exhibits govern.” Griffin Indus.

 v. Irvin, 496 F.3d 1189, 1206 (11th Cir. 2007).

       In addition, a court considering a motion to dismiss “may take judicial

 notice of matters of public record without converting a Rule 12(b)(6) motion

 into a Rule 56 motion.” Fleitas v. Clayton & McCulloh, P.A., No. 6:18-cv-

 1854-ORL-28LRH, 2019 WL 4479803, at *1 (M.D. Fla. Sept. 18, 2019); Fed.

 R. Evid. 201(b) (a court may judicially notice a fact that “can be accurately

 and readily determined from sources whose accuracy cannot reasonably be

 questioned”); Fed. R. Evid. 201(c) (a court “must take judicial notice if a

 party requests it and the court is supplied with the necessary information”).

       Accordingly, the 11th Circuit has held that a district court is “authorized

 to take judicial notice of public documents filed according to SEC regulations

 for the purpose of determining what statements the documents contain.”

 Bryant v. Dupree, 252 F.3d 1161, 1165 n.1 (11th Cir. 2001). Further, the Court

 may take judicial notice of other court proceedings that are publically

 available without converting a motion to dismiss to one for summary

 judgment or comply with the notice requirements of Rule 56(c). Universal

 Express, Inc. v. U.S. S.E.C., 177 Fed. App’x 52, 53-54 (11th Cir. 2006).

    B. Federal Rule of Civil Procedure 12(b)(1)




                                       -9-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 10 of 25 PageID 109




       “Article III standing requires a concrete injury even in the context of a

 statutory violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). A

 motion challenging subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1)

 may be either “facial” or “factual.” Cabrera v. Dynamic Recovery Solutions,

 LLC, No. 8:18-cv-2900-T-35TGW, 2019 WL 4411875, at *1 (M.D. Fla. Aug.

 14, 2019) (quoting Lawrence v. Dunbar, 919 F.2d 1525, 1528-29 (11th Cir.

 1990)). “‘Facial attacks on the complaint require the court merely to look and

 see if the plaintiff has sufficiently alleged a basis of subject matter

 jurisdiction, and the allegations in his complaint are taken as true for the

 purposes of the motion.” Id. (quoting Lawrence, 919 F.2d at 1529). A factual

 attack is based on evidence extrinsic to the pleadings such as testimony or

 affidavits. Wein v. St. Lucia Co., Fla., 461 F.Supp.2d 1261, 1263 (S.D. Fla.

 2006). The Plaintiff bears the burden of establishing standing:

       The party invoking federal jurisdiction bears the burden of
       establishing its existence. First and foremost, there must be
       alleged an injury in fact—a harm suffered by the plaintiff that is
       concrete and actual or imminent, not conjectural or hypothetical.
       An interest unrelated to injury in fact is insufficient to give a
       plaintiff standing. Thus, a plaintiff without an injury in fact lacks
       Article III standing, and the federal courts do not have
       jurisdiction over his or her complaint.

       Because standing is jurisdictional, a dismissal for lack of
       standing has the same effect as a dismissal for lack of subject
       matter jurisdiction under Fed. R. Civ. P. 12(b)(1).




                                       -10-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 11 of 25 PageID 110




 Cabrera, 2019 WL 4411875, at * 1 (quoting Stalley ex rel. U.S. v. Orlando
 Reg’l Healthcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008)).

       In the context of an FDCPA action, “confusion over a collection letter,

 without more, is ‘insufficient to confer standing.’” Wright v. AR Res., Inc.,

 No. 8:20-cv-985-T-33CPT, 2020 WL 7047804, at *3 (M.D. Fla. Dec. 1, 2020)

 (quoting Cooper v. Atl. Credit & Fin. Inc., 822 F. App’x 951, 954 (11th Cir.

 2020)).

    C. Least Sophisticated Consumer Standard of the Fair Debt
       Collection Practices Act

       The Eleventh Circuit applies the objective “least-sophisticated

 consumer” standard to determine if a communication violates Section 1692g

 of the FDCPA. Owens-Benniefield v. BSI Fin. Servs., 806 Fed. Appx. 853,

 856 (11th Cir. 2020) (citing LeBlanc v. Unifund CCR Partners, 601 F.3d 1185,

 1193 (11th Cir. 2010)). Thus, the inquiry is not whether the plaintiff was

 deceived or misled; rather, “‘the question is whether the ‘least sophisticated

 consumer’ would have been deceived by the debt collector’s conduct.’” Green

 v. Specialized Loan Servicing LLC, 766 Fed. App’x. 777, 781 (11th Cir. 2019)

 (quoting Crawford v. LVNV Funding, LLC, 758 F.3d 1254, 1258 (11th Cir.

 2014)). The least sophisticated consumer is presumed to “possess a

 rudimentary amount of information about the world and a willingness to

 read a collection notice with some care.” Id. (quoting LeBlanc, 601 F.3d at




                                      -11-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 12 of 25 PageID 111




 1194). “The test assumes that a communication is read in its entirety,

 carefully and with some elementary level of understanding.” Muller v.

 Midland Funding, LLC, No. 14-CV-81117-KAM, 2015 WL 2412361, at *4

 (S.D. Fla. May 20, 2015) (internal quotation marks and citation omitted).

 Further, “the least sophisticated consumer is neither irrational nor a dolt.”

 Anselmi v. Shendell & Assocs., P.A., No. 12-61599-CIV, 2015 WL 11121357, at

 *3 (S.D. Fla. Jan. 7, 2015) (quoting Gabriele v. Am. Home Mortg. Servicing,

 Inc., 503 Fed. Appx. 89, 95 (2d Cir. 2012)).

                                 ARGUMENT

 I.    JUDGMENT IN FAVOR OF DCM IS APPROPRIATE
       BECAUSE PLAINTIFF’S FDCPA CLAIM FAILS AS A MATTER
       OF LAW.

       To state a claim under the FDCPA, a plaintiff must prove that: “(1) the

 plaintiff has been the object of collection activity arising from consumer debt,

 (2) the defendant is a debt collector as defined by the FDCPA, and (3) the

 defendant has engaged in an act or omission prohibited by the FDCPA.”

 Fuller v. Becker & Poliakoff, P.A., 192 F. Supp. 2d. 1361, 1366 (M.D. Fla.

 2003). For purposes of this motion, only the third prong is at issue.

       Plaintiff’s claim fails as a matter of law for three reasons: First, the

 Letter properly identifies the creditor to whom the debt was owed as required

 under 15 U.S.C. § 1692g(a)(2). Second, Plaintiff has failed to plead that the




                                       -12-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 13 of 25 PageID 112




 letter at issue was an initial communication or a communication made within

 five days thereof, an essential element of the claim Plaintiff attempts to

 assert. Third, Plaintiff has failed to allege to have suffered a concrete and

 particularized injury such that she lacks Article III standing.

       A. The Letter Clearly Discloses the Name of the Creditor to
          Whom the Debt was Owed

       Plaintiff fails to state a claim under § 1692g(a)(2) for the simple reason

 that the Letter identifies the creditor in a manner pellucid to even the least

 sophisticated consumer. Section 1692g(a) requires that debt collectors make

 certain disclosures when sending an initial communication to a consumer in

 connection with the collection of an account, including the disclosure of “the

 name of the creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2)

 “[T]he notice should be clear enough that a naïve consumer comes away from

 the notice understanding the identity of the creditor.” Leonard v. Zwicker &

 Assocs., P.C., 713 F. App’x 879, 883 (11th Cir. 2017) (citing Bourff v. Rubin

 Lublin, LLC, 674 F.3d 1238, 1241 (11th Cir. 2012)). Thus, “[t]o satisfy §

 1692g(a), the debt collector’s notice must state the required information

 clearly enough that the recipient is likely to understand it.” Id. at 882. Here,

 in text prominently displayed in a column on the left side, under DCM’s logo,

 the Letter states “Creditor: Capital One N.A.” Under that, the Letter

 identifies the original creditor, “Chase Bank USA N.A.” and, finally, the name



                                       -13-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 14 of 25 PageID 113




 and last four digits of the account funded by the creditor, “Kohl’s Credit Card

 Account: *****3372.” Nothing further is required to identify the current

 creditor to even a naïve consumer.

       Despite Plaintiff’s allegations, a debt collector is not obligated to

 identify any entity as the “current creditor.” Dkt. No. 24 at ¶ 18 (alleging that

 § 1692g(a)(2) requires conspicuous identification of “the current

 creditor”). To the contrary, a collector need only disclose the “name of the

 creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2). Although the

 difference would normally be matter of semantics, Plaintiff appears to imply

 that some entity must be identified as the “current creditor,” something that

 the statute does not require. Id. In the Letter, the entities that Plaintiff

 identifies as potential entities to whom the debt may be owed are Capital One

 N.A., Chase Bank USA N.A. or Kohl’s Department Stores, Inc. Dkt. No. 24 at

 ¶ 21. Chase Bank, however, is identified as the “Original Creditor.” Ex. A.

 Given that another entity, Capital One is identified as the “Creditor,” this

 clearly implies that although Chase was once the creditor, it no longer is.

       These facts are easily distinguished from those presented in Steffek v.

 Client Servs., Inc., a Seventh Circuit case upon which Plaintiff relies for

 support of her claim. Id. at ¶ 59. In that matter, the court considered an initial

 collection letter that attempted to identify the creditor to whom the debt was




                                        -14-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 15 of 25 PageID 114




 owed by stating “RE: CHASE BANK USA, N.A.” and providing the last four

 digits of the Chase Bank account number. Steffek v. Client Servs., Inc., 948

 F.3d 761, 763 (7th Cir. 2020). The court, observing that mandatory

 disclosures such as the name of the creditor must be presented in a way “that

 they would be clearly understood by unsophisticated consumers,” concluded

 that the identity of Chase Bank as the plaintiffs’ creditor had not been clearly

 conveyed, “leaving the matter to guesswork.” Id. at 764-766. “The mere

 presence of the correct name in the notice somewhere does not suffice.” Id.

 at 765. DCM, however, avoided this pitfall by identifying Capital One, N.A.,

 as Plaintiff’s “Creditor.” Dkt. 24 at ¶ 16. No other entities are identified by

 that moniker, leaving no room for guesswork as to the identity of the creditor

 to whom the debt was owed. As DCM clearly conveyed the creditor’s identity,

 no claim may lie under 15 U.S.C. § 1692g(a)(2).

       To the extent Plaintiff suspected that Kohl’s was the creditor to whom

 the debt was owed, the Letter dispels that belief as well. Plaintiff

 acknowledges that she did hold and use a Kohl’s credit card to make

 purchases, demonstrating that she was familiar with her Kohl’s account. See

 Dkt. No. 1 at ¶¶ 10-12. Even the least sophisticated consumer “does not start

 each day anew with no memory of the last; instead he [or she] has a

 ‘reasonable knowledge of his [or her] account’s history.’” Lait v. Med. Data




                                       -15-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 16 of 25 PageID 115




 Sys., Inc., No. 1:17-cv-378-WKW, 2018 WL 1990513, at *5 (M.D. Ala. Apr.

 26, 2018) (quoting Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 646

 (7th Cir. 2009)). In addition, the Letter provides the last four digits of

 Plaintiff’s Kohl’s account number to allow her to verify that the Debt is in fact

 from her Kohl’s store brand credit account. See Ex. A. The Letter then

 resolves any confusion regarding the identity of that creditor, between Kohl’s

 and Capital One, by identifying the “creditor” as Capital One. Id.

       Finally, the Letter dispels any believe that Plaintiff may have had that

 DCM was her creditor by notifying her of its role in the matter: “This

 company is a debt collector attempting to collect a debt,” not the creditor.

 Dkt. 24 at ¶ 16. “Given that ‘the debt collector is obviously the agent of the

 creditor,’ as opposed to the creditor itself, there is no argument to be had that

 the least sophisticated consumer would think [her] creditor was” the debt

 collector. Lait v. Med. Data Sys., Inc., 755 Fed. App’x 913, 916 (11th Cir.

 2018) (quoting Caceres v. McCalla Raymer, LLC, 755 F.3d 1299, 1304 (11th

 Cir. 2014)). Through the Letter’s straightforward, yet detailed disclosure of

 the identity of creditor, the original creditor, and the store brand card upon

 which DCM sought to collect, even the least sophisticated consumer would

 realize what debt is at issue and the identity of the identity of the creditor to

 whom the Debt is owed. See id. Section 1692g(a)(2) requires nothing more.




                                       -16-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 17 of 25 PageID 116




       B.    Plaintiff Fails to Assert Facts Sufficient to show that
             the Letter Must Satisfy the Requirements of § 1692g(a)

       As Plaintiff fails to allege that the Letter is subject to the requirements

 of § 1692g(a), Plaintiff has failed to assert an essential element of her claim.

 Section 1692g(a)(2) provides:

       Within five days after the initial communication with a consumer
       in connection with the collection of any debt, a debt collector
       shall, unless the following information is contained in the initial
       communication or the consumer has paid the debt, send the
       consumer a written notice containing … the name of the creditor
       to whom the debt is owed.

 15 U.S.C. § 1692g(a)(2); see also Bishop v. Ross Earle & Bonan, P.A., 817

 F.3d 1268, 1272 (11th Cir. 2016) (the protections of § 1692g are triggered

 when a debt collector makes an “initial communication” with a consumer).

 Plaintiff makes no allegation as to whether the Letter was DCM’s first, second

 or fifth communication with Plaintiff or whether the Letter was sent to

 Plaintiff within five days after DCM’s initial communication with her. See

 Dkt. No. 1 at ¶¶ 10-28 (factual allegations making no representation

 regarding whether the Letter was the initial communication with Plaintiff or

 one made within five days thereof). See Adams v. Homeward Residential,

 Inc., No. CV 13-0329-WS-B, 2014 WL 12573389, at *3 fn.4 (S.D. Ala. June

 25, 2014) (court dismissed the plaintiff’s § 1692g claim where pleading failed

 to allege specific facts supporting a plausible inference that collector violated




                                       -17-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 18 of 25 PageID 117




 § 1692g(a)(4) by failing to note the “in writing” requirement in the collector’s

 “initial communication.”).

       Further, if the Letter at issue was not the initial communication, or a

 communication made within five days thereof, DCM was not obligated to

 remind Plaintiff of her rights under § 1692g in any later communications.

 Weiss v. Zwicker & Assocs., P.C., 664 F.Supp.2d 214, 217 (E.D.N.Y. 2009)

 (no obligation to remind debtor of § 1692g rights in subsequent

 communications). As Plaintiff has failed to plausibly allege that the Letter

 was in fact subject to the requirements of § 1692g(a)(2), Plaintiff has failed

 to state a claim such that her complaint must be dismissed.

       C.    Plaintiff Suffered No Concrete and Imminent Injury
             and thus Lacks Article III Standing

       Plaintiff has suffered no injury in fact and therefore lacks standing to

 bring this action. The Constitution limits federal courts to the adjudication

 of “Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1; Gardner v.

 Mutz, 962 F.3d 1329, 1338 (11th Cir. 2020) (quoting Lewis v. Governor of

 Ala., 944 F.3d 1287, 1296 (11th Cir. 2019) (en banc)). Standing “is ‘an

 essential and unchanging part of the case-or-controversy requirement.’”

 Gardner, 962 F.3d at 1338 (quoting Lewis, 944 F.3d at 1296). To have

 standing, a plaintiff must have: (1) suffered an injury in fact “that is both (a)

 ‘concrete and particularized’ and (b) ‘actual or imminent, not conjectural or



                                       -18-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 19 of 25 PageID 118




 hypothetical’”; (2) “a ‘causal connection’ between the plaintiff’s injury and

 the challenged action of the defendant’; and (3) a ‘likelihood, not merely

 speculation, that a favorable judgment will redress the injury.”’ Id. (internal

 punctuation omitted) (quoting Lewis, 944 F.3d at 1296). An “injury in fact”

 is both “concrete and particularized.” Spokeo, 136 S. Ct. at 1548)). To be

 concrete, an injury “must be de facto” and be “real, not abstract.” Spokeo v.

 Robbins, 136 S. Ct. 1540, 1548 (2016); Gardner, 962 F.3d at 1341. In the

 present case, Plaintiff lacks standing because she has suffered no concrete or

 imminent injury.

       The Eleventh Circuit recently addressed the question of whether an

 alleged FDCPA violation alone gave rise to a concrete injury. Trichell v.

 Midland Credit Mgmt., Inc., 964 F.3d 990, 1000-05 (11th Cir. 2020). In

 Trichell, two plaintiffs alleged that debt collectors violated the FDCPA when

 they offered payment plans on time-barred debts, but did not take the

 collectors up on the offer. Id. at 995, 997. Instead, the plaintiffs sued, alleging

 that the collection letters they received were misleading and thus violated

 FDCPA. Id. at 995.

       A violation of the FDCPA does not automatically give rise to standing.

 As the Trichell court held, “‘concrete’ injuries cannot be merely ‘intangible’

 and the plaintiffs in an FDCPA case must establish ‘reliance and ensuing




                                        -19-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 20 of 25 PageID 119




 damages.”’ Rivas v. Midland Funding, LLC, No. 19-13383, 2021 WL 271983,

 at *2 (11th Cir. Jan. 27, 2021) (quoting Trichell, 964 F.3d at 997-1000). The

 Trichell plaintiffs alleged to have suffered an “informational injury,” arising

 from “an alleged right under the FDCPA to receive truthful communications

 from debt collectors.” Id. (quoting Trichell, 964 F.3d at 1003). The Trichell

 plaintiffs did not allege, however, that they had suffered any “adverse

 effects.” Trichell, 964 F.3d at 1000. For instance, the plaintiffs did not allege

 that they “made any payments in response to the defendants’ letters–or even

 that [they] wasted time or money in determining whether to do so.” Id. at

 997. These intangible injuries, the court concluded, presented “neither the

 risk of injury nor the informational injury” sufficient to confer standing. Id.

 at 1000.

       The Eleventh Circuit has also held that allegations of hypothetical

 future injury arising from an allegedly unclear collection letter are

 insufficient to convey standing. In Cooper v. Alt. Credit & Fin. Inc., the court

 evaluated alleged violations of §§ 1692g and 1692f (which bars the use of

 unfair or unconscionable means to collect a debt). Cooper v. Atl. Credit &

 Fin. Inc., 822 Fed. App’x 951, 955 (11th Cir. 2020). Rejecting the plaintiff’s

 assertion that having been left “confused about her statutory rights to

 dispute the debt and seek validation” gave rise to standing, the Eleventh




                                       -20-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 21 of 25 PageID 120




 Circuit concluded that the plaintiff’s alleged injuries were merely conjectural

 or hypothetical, because the she did not allege any actual harms arose from

 her confusion. Id. The alleged injuries were thus “insufficient to establish

 that [the plaintiff] had standing to bring her claim.” Id. at 954.

       Plaintiff, having suffered no concrete harm or risk of imminent harm,

 attempts to plead around this issue by claiming that it was “[l]argely due to

 [DCM’s] failure to identify the current creditor” that she did not pay her debt,

 and that her uncertainty as to the identity of the creditor “raised the risk of

 imminent adverse credit reporting,” causing her anxiety and fear. Dkt. 24 at

 ¶¶ 28-30. These assertions, however, are insufficient to satisfy the required

 assertion of imminent harm. “No small risk of injury would satisfy the Article

 III requirement of imminence.” Trichell, 964 F.3d at 1001 n.4 (citing clapper

 v. Amnesty Int’l USA, 568 U.S. 398, 409-14 (2013)). “An action creating a

 small risk of injury cannot support Article III standing on the theory that the

 risk, although not ‘substantial in itself,’ is ‘substantially increased’ from

 zero.” Id. Plaintiff fails to allege anything more than hypothetical harm in

 asserting that she feared that her failure to pay could result in adverse credit

 reporting. Plaintiff has failed to allege the invasion of a protected interest

 that is both “concrete and particularized and actual or imminent, not

 conjectural or hypothetical,” and therefore lacks Article III standing to assert




                                       -21-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 22 of 25 PageID 121




 her claim. Id. at 996 (quoting Defs. of Wildlife, 504 U.S. at 560-61) (internal

 quotation marks omitted).

       Plaintiff suffers from another challenge to her standing as well—all her

 purported injuries arise from her failure to take action to dispel her

 confusion. Presented with the Letter, which clearly spelled out Plaintiff’s

 right to request verification of the debt or the name and address of the

 original creditor, if different from the current creditor, Plaintiff took no

 action whatsoever. See Dkt. 24 at ¶¶ 16-27. Plaintiff does not allege that she

 made any payment that was “swallowed into a black hole” (Dkt. 24 at ¶ 32)

 or even that she wasted time or money in determining whether to make

 payment. See Trichell, 964 F.3d at 997 (no tangible injury where plaintiffs

 neither made payments or expended time or money determining whether to

 make payment).

       Plaintiff’s choice not to exercise her right to request further

 information and to instead run the risk of the debt accurately being reported

 to the consumer reporting agencies cannot give rise to standing.5 A plaintiff

 “may not establish Article III standing where it injures itself.” Procaps S.A.

 v. Patheon Inc., No. 12-24356-CIV, 2014 WL 320303, at *6 (S.D. Fla. Jan.


 5As Plaintiff makes no allegation that DCM engages in credit reporting, her
 asserted fear of credit reporting is even more speculative than it otherwise
 could be.


                                      -22-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 23 of 25 PageID 122




 29, 2014)(citing Clapper v. Amnesty Int’l USA, 133 S.Ct. 1138, 1152 (2013)).

 As self-harm cannot give rise to Article III standing, this action must be

 dismissed.

       II.    THIS ACTION          SHOULD        BE     DISMISSED        WITH
              PREJUDICE

       Although leave to amend is generally freely granted, “leave to amend

 need not be granted when any amendment would be futile.” Mathis v. Allied

 Interstate LLC, No. 8:20-cv-591-T-33SPF, 2020 WL 3064297, at * 5 (M.D.

 Fla. June 9, 2020) (citing Silberman v. Miami Dada Transit, 927 F.3d 1123,

 1133 (11th Cir. 2019)). Accepting the allegations of Plaintiff’s Amended

 Complaint as true and construing them in the light most favorable to

 Plaintiff, her single claim fails as a matter of law. Plaintiff’s creditor is

 prominently identified and she cannot conjure new allegations of injury

 sufficient to satisfy Article III. Therefore, leave to amend would be futile.

                                CONCLUSION

       As the Letter clearly identifies Plaintiff’s creditor, Plaintiff failed to

 allege all facts necessary to state a claim under § 1692g(a)(2) and Plaintiff

 has suffered no concrete and imminent injury not caused by her own lack of

 action, Plaintiff has failed to state a claim. Therefore, DCM respectfully

 requests that the Court dismiss Plaintiff’s Amended Complaint with




                                       -23-
Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 24 of 25 PageID 123




 prejudice and award such other and further relief as the Court deems just

 and equitable.

                         RULE 3.01(g) CERTIFICATION

       Counsel for DCM Services, LLC conferred with counsel for Plaintiff in a good

 faith effort to resolve the issues raised in this motion without the need for Court

 intervention; however the parties were not able to reach an agreement. Counsel for

 Plaintiff does not object to DCM Services, LLC filing this motion.




                    THIS SPACE LEFT INTENTIONALLY BLANK.




                                          -24-
               Case 6:20-cv-02186-WWB-EJK Document 27 Filed 02/24/21 Page 25 of 25 PageID 124




                                         CERTIFICATE OF SERVICE

                        I HEREBY CERTIFY that on February 24, 2021, a true and correct copy of

                  the foregoing was electronically filed with the Clerk of the Court by using the

                  CM/ECF system and was sent via electronic mail to:

                                           Alexander J. Taylor, Esq.
                                            Florida Bar No. 1013947
                                          Sulaiman Law Group, Ltd.
                                         2500 South Highland Avenue
                                                    Suite 200
                                           Lombard, Illinois 601148
                                                 (630) 575-8181
                                        Email: ataylor@sulaimanlaw.com
                                              Counsel for Plaintiff


                                                      GORDON REES SCULLY MANSUKHANI

                                                      s/Chantel C. Wonder
                                                      Chantel C. Wonder, Esquire
                                                      Florida Bar No.: 0087601
                                                      Primary: cwonder@grsm.com
                                                      Secondary:kstubbs@grsm.com
                                                      Secondary: kwarrington@grsm.com
                                                      601 S. Harbour Island Blvd., Suite 109
                                                      Tampa, FL 33602
                                                      Telephone (Main): 813-444-9700
                                                      Telephone (Direct): 813-523-4937
                                                      Facsimile: 813-377-3505
                                                      Counsel for Defendant,
                                                      DCM SERVICES, LLC




1227600/56022092v.1




                                                       -25-
